DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a system, comprising: a stage; a detector positioned to measure light reflected from a tapered wall of a substrate disposed on the stage at about 90 degrees to the tapered wall, wherein a first angle between the detector and a longitudinal axis of a tapered structure of the substrate comprising the tapered wall depends at least in part on a second angle between the tapered wall and the longitudinal axis; and a measuring device configured to determine a characteristic of the tapered wall, classified in G01M11/081.
II. Claims 15-20, drawn to an apparatus and method, comprising: a measuring stage:, a substrate positioned on the measuring stage and comprising a plurality of tapered structures each comprising a tapered interior surface and a longitudinal axis: and a detector tilted at a first angle between an axis of the detector and a longitudinal axis of the tapered structure to measure light reflected from the tapered interior surface of one of the plurality of tapered structures at about 90 degrees to the tapered interior surface: wherein the first angle depends at least in part on a second angle between the tapered interior surface and the longitudinal axis, classified in G02B21/26.
The inventions are independent or distinct, each from the other because:
Inventions [I] and [II] are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination (I and II) has separate utility such as a detector positioned to measure light reflected from a tapered wall of a substrate disposed on the stage at about 90 degrees to the tapered wall, wherein a first angle between the detector and a longitudinal axis of a tapered structure of the substrate comprising the tapered wall depends at least in part on a second angle between the tapered wall and the longitudinal axis of group I does not require a detector tilted at a first angle between an axis of the detector and a longitudinal axis of the tapered structure to measure light reflected from the tapered interior surface of one of the plurality of tapered structures at about 90 degrees to the tapered interior surface, wherein the first angle depends at least in part on a second angle between the tapered interior surface and the longitudinal axis of Group II.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
* the inventions have acquired a separate status in the art in view of their different classification;
* the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

* the prior art applicable to one invention would not likely be applicable to another invention;
* the inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available. 
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext.86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 25, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886